Citation Nr: 1542954	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to accrued benefits based on the Veteran's claim for service connection for a respiratory disorder (including bronchitis and emphysema).

2.  Entitlement to accrued benefits based on the Veteran's claim for service connection for a seizure disorder (including black outs).

3.  Entitlement to accrued benefits based on the Veteran's claim for service connection for a cardiac disorder.

4.  Entitlement to accrued benefits based on the Veteran's claim for service connection for a skin disorder (including cysts).

5.  Entitlement to accrued benefits based on the Veteran's claim for service connection for an eye disorder.

6.  Entitlement to accrued benefits based on the Veteran's claim for service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1954; he also had various periods of active duty for training, including 15 days in July 1958.  The Veteran died in December 1997, and the appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims.  The Board remanded the claims in September 2013 in order for the RO to issue a statement of the case (SOC).  An appeal of these issues has since been completed and they have been returned to the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

Appellant requested a Board videoconference hearing in her July 2014 VA Form 9, but later indicated that she did not want a Board hearing.  She has also submitted various statements regarding her right to appear in a federal court room.  Given the back and forth nature of the appellant's correspondence and her frequent references to wanting to appear in a federal court room, the RO sought clarification in June 2015 as to whether the appellant wanted a Board videoconference hearing.  She stated that she did not and that she wanted her file sent to the Board of Appeals for a decision.  See VA Form 27-0820.  Given the foregoing, the Board deems the appellant's request for a Board videoconference hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no probative evidence of record that prior to his death, the Veteran had a respiratory disorder (including bronchitis and emphysema), a seizure disorder (including black outs), a cardiac disorder, a skin disorder (including cysts), an eye disorder or a psychiatric disorder that was etiologically related to his active duty service.  

2.  There is no probative evidence of record that the diagnosed symptomatic epilepsy, hypertension, valvular heart disease, and/or problems involving bronchitis were rendered within one year of the Veteran's June 1954 discharge from active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits for service connection for a respiratory disorder (including bronchitis and emphysema) have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

2.  The criteria for accrued benefits for service connection for a seizure disorder (including black outs) have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

3.  The criteria for accrued benefits for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

4.  The criteria for accrued benefits for service connection for a skin disorder (including cysts) have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

5.  The criteria for accrued benefits for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

6.  The criteria for accrued benefits for service connection for psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by notice letters sent to the appellant in March 2006 and January 2007, both of which addressed the claims for service connection for accrued benefits purposes.  

As for VA's duty to assist with regard to the claim for entitlement to accrued benefits, the outcome of an accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  It is worth noting, however, that VA has assisted the appellant throughout the course of this appeal by providing her with a June 2014 SOC, which informed her of the laws and regulations relevant to her claims.  Additionally, the Board finds that the September 2013 remand directives have been completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board finds the appellant was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Accrued Benefits Claims

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence of record at the date of death (i.e., accrued benefits), and due and unpaid for a period not to exceed two years prior to the last date of entitlement, shall be paid to certain survivors, including the Veteran's surviving spouse, upon the Veteran's death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  An application for accrued benefits must be filed within one year after the date of a Veteran's death.  Id.  

Evidence of record at the date of death, for the purposes of evaluating accrued benefits claims, means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). 

The Veteran filed a claim for service connection for bronchitis, two heart attacks, black outs, a nervous condition, a chest condition, and a back cyst in February 1978.  See VA Form 21-526.  In September 1979, he amended his claim to include service connection for an eye disorder, emphysema, and cysts.  See VA Form 21-4138.  Both claims were pending at the time of his December 1997 death.  

Although the Veteran's claims terminated with his death, VA regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the claim for service connection filed by the Veteran, the accrued benefits claim is derivative of the Veteran's claim and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The Veteran's surviving spouse filed a claim for accrued benefits in January 1998, within one year of her husband's death.  Appellant is therefore entitled to be considered for accrued benefits as a surviving spouse based upon service connection for a respiratory disorder, a seizure disorder, a cardiac disorder, a skin disorder, an eye disorder, and a psychiatric disorder if the evidence warrants such entitlement.  The Board notes that since the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, see Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009), it has recharacterized the nature of the Veteran's original claims as reflected on the title page.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, to include bronchiectasis, hypertension, endocarditis (which covers all forms of valvular heart disease), and epilepsies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Prior to his death, the Veteran reported that in 1954, while he was stationed at Fort Gordon, he began losing sight in his eyes.  He asserted that he was not tested until later, at which time he was told he needed glasses, though no glasses were issued.  At the time of his claim, the Veteran reported being hospitalized for cataracts.  The Veteran also reported that he had trouble with emphysema and bronchitis "all the while on active duty" and that he would get a "cold shot" and be better for a few days in 1954 while at Fort Gordon.  At the time of his claim, he indicated that his conditions had worsened.  The Veteran also reported that he had an operation to remove cysts about 10 days after his 1954 discharge from service and that it had never healed up and had been draining since.  The Veteran also reported that he almost had a nervous breakdown in service while at Fort Gordon and that he had had trouble since, but no other treatment.  See September 1979 VA Form 21-4138.  

The appellant has submitted a voluminous amount of handwritten statements, to include regarding matters that are unrelated to those being adjudicated in this decision.  In pertinent part, she asserts that the Veteran's right ear was injured during service in May 1954, which caused a stroke, seizures and brain damage, and that the Veteran's damaged brain told the Veteran's heart to stop beating.  See undated statement in support of claim.  Appellant also asserts that the Veteran made bombs during service and that his respiratory problems are the result of inhaling chemicals; that the chemicals went onto his hands and arms and into his bloodstream; and that he had cysts on his face and his neck that had appeared since discharge.  See statements in support of claim dated May 2011, June 2011 and July 2011.  

Appellant also provided testimony at a Board hearing in April 2005 regarding issues that are unrelated to those being adjudicated in this decision.  Of note, however, is appellant's testimony that the Veteran sustained a cerebrovascular injury prior to when she knew him and that he told her it had been during service; that the Veteran told her he had had seizures during service but they stopped all of a sudden and that he never had a seizure when they were married, though you could feel an indentation on his skull; that he had nightmares about war; that the Veteran took heart/high blood pressure and breathing pills when they were married; and that the Veteran blacked out often.  Appellant also asserted, with the help of her brother-in-law, that the Veteran had been hit in the head with a rifle butt during service, which resulted in a cerebrovascular injury, which led to the development of seizures, which in turn resulted in hypertension and other issues.  She also testified that her husband needed bifocals; that he had holes all over his face and neck; and that the Veteran never told her he had problems with high blood pressure during service.

Service treatment records document that the Veteran was treated at the dispensary at Fort Gordon in April 1954 for right ear problems.  There was no indication at that time that he had been hit in the head with a rifle butt, although a September 1954 VA clinical record (dated after the Veteran's discharge from active duty service) contains his allegation that he was struck by an M-1 rifle in basic training at Fort Gordon in May 1954 and that he had been treated at the dispensary once and that 10 to 12 days prior, his right ear had begun discharging again.  The September 1954 diagnosis is hard to read, but appears to be suppurative otitis media.  Other service treatment records document that the Veteran was admitted in February 1954 with a diagnosis of anxiety reaction, acute, moderate, and that he underwent a mental hygiene consult in April 1954, which rendered the same diagnosis and indicated that the Veteran had improved from when initially seen.  The Veteran was also seen in May 1954 with complaint of eye trouble, but it does not appear that any diagnosis related to the eyes was rendered at that time.  Importantly, a June 1954 separation examination revealed that clinical evaluation of all pertinent systems, to include the head, face, neck and scalp; nose; sinuses; mouth and throat; eyes; opthalmoscopic; pupils; ocular motility; lungs and chest; heart; vascular system; skin/lymphatics; and psychiatric, was normal.  See report of medical examination.  

The post-service medical evidence in this case is voluminous.  Although the Veteran was not service-connected for any disability during his lifetime, he was receiving non-service connected pension benefits for a seizure disorder (at 10 percent); for bronchitis and emphysema (at 10 percent); and for postoperative bilateral cataract (at 30 percent), and had been deemed permanently and totally disabled from a pension standpoint, which entitled him to VA treatment.  See e.g., October 1980 rating decision.  The Board notes that it has reviewed the post-service evidence in its entirety, but will not be discussing it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Review of the voluminous post-service medical evidence reveals that following his discharge from active duty service and until his death, the Veteran was treated by VA for a myriad of problems, to include several admissions and undergoing several surgical procedures related to problems pertinent to the issues being adjudicated in this decision.  He had diagnoses of symptomatic epilepsy, secondary to old cerebrovascular accident (CVA) with mild residuals of left brachial monoplegia; seizure disorder; syncope; convulsive disorder due to old CVA; hypertension; angina; cardiomyopathy; coronary artery disease; congestive heart failure; dermatitis; abscess on the left thigh and neck; cysts/lipoma; rash; right arm lesion; tinea pedis; multiple sebaceous cysts; pilonidal cyst; infected sebaceous cyst of the left groin; bilateral cataracts; conjunctivitis; right eye surgical aphakia; visual impairment; chronic bronchitis; upper respiratory tract infection; pulmonary emphysema; chronic obstructive pulmonary disease (COPD); chronic laryngopharyngitis (aggravated by cigarette smoking); reactive airway disease; pneumonia; sinusitis; asthma; chronic alcoholism; and personality disorder, passive-aggressive type.  The Veteran underwent procedures to remove pilonidal sinus and inclusion cysts of face and neck; to incise and drain a scrotal abscess; and to excise a pilonidal sinus and cysts of the face and neck.  He also underwent bilateral cataract surgery.  

At this juncture, the Board notes that the appellant's claim for entitlement to service connection for the cause of the Veteran's death (which is not the subject of this appeal) was remanded in order to obtain a medical opinion.  The opinion was obtained in April 2006.  In pertinent part, the VA examiner reviewed the medical evidence of record and provided an opinion that it was less likely than not that the Veteran's COPD was etiologically related to any incident that occurred during his period of service; that it was less likely than not that the Veteran's heart disorder was etiologically related to any incident that occurred during his period of service; and that it was less likely than not that the Veteran's seizure disorder was etiologically related to any incident that occurred during his period of service, to include the Veteran's allegation of being struck in the head by a rifle in May 1954.  The examiner also noted that there was no evidence the Veteran developed a heart or seizure disorder during his period of service or that a heart or seizure disorder manifested within one year of service.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support any of the claims for accrued benefits based on the Veteran's claims for service connection for a respiratory disorder, a seizure disorder, a cardiac disorder, and/or a skin disorder.  As an initial matter, service treatment records are devoid of reference to complaint of, or treatment for, any problems with seizures and any problems related to the Veteran's respiratory system, cardiac system, and skin.  In addition, while the post-service medical evidence of record documents that the Veteran had been diagnosed with symptomatic epilepsy, secondary to old CVA with mild residuals of left brachial monoplegia, seizure disorder, syncope and convulsive disorder due to old CVA; hypertension, angina, cardiomyopathy, coronary artery disease and congestive heart failure; dermatitis, abscess on the left thigh and neck, cysts/lipoma, rash, right arm lesion, tinea pedis, multiple sebaceous cysts, pilonidal cyst and infected sebaceous cyst of the left; and chronic bronchitis, upper respiratory tract infection, pulmonary emphysema, COPD, chronic laryngopharyngitis (aggravated by cigarette smoking), reactive airway disease, pneumonia, sinusitis and asthma, there is no probative evidence of record establishing that any of these diagnosed conditions are related to the Veteran's period of active duty service.  The Board acknowledges the assertions raised by the appellant in her efforts to establish entitlement to accrued benefits; as a lay person without the appropriate medical training and expertise, however, she simply is not competent to provide a probative opinion that any of the Veteran's conditions began in service or were related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, the April 2006 VA examiner provided a probative opinion that it was less likely than not that the Veteran's COPD, heart disorder and seizure disorder were etiologically related to any incident that occurred during his period of service.  

For these reasons, entitlement to accrued benefits based on the Veteran's claims for service connection for a respiratory disorder, a seizure disorder, a cardiac disorder, and a skin disorder is not warranted on a direct basis.  Entitlement to accrued benefits based on the Veteran's claims for service connection for a respiratory disorder, a seizure disorder, and a cardiac disorder is also not warranted on a presumptive basis in the absence of evidence that the diagnosed symptomatic epilepsy, hypertension, valvular heart disease, and/or problems involving bronchitis were rendered within one year of the Veteran's June 1954 discharge from active duty service.  

The preponderance of the evidence of record also does not support the claims for accrued benefits based on the Veteran's claims for service connection for an eye disorder and/or a psychiatric disorder.  The Board acknowledges that treatment records dated during the Veteran's period of active duty service reveal that he was seen with complaints involving his eyes and psychiatric functioning.  There is no evidence that he was diagnosed with an eye disorder during service, and although he was assessed with an anxiety reaction during service, there is no evidence to support a finding that it was a chronic condition during his active duty service.  Rather, clinical evaluation of the Veteran's psychiatric functioning was normal at the time of his June 1954 separation examination, and there were no references to any psychiatric problems at that time.  The Board also acknowledges that the Veteran was diagnosed with bilateral cataracts, conjunctivitis, right eye surgical aphakia, visual impairment, chronic alcoholism, and personality disorder, passive-aggressive type, after his period of active duty service.  There is no probative evidence of record, however, establishing that any of these diagnosed conditions are related to the Veteran's period of active duty service.  The Board again acknowledges the assertions raised by the appellant in her efforts to establish entitlement to accrued benefits, but again finds that she is not competent to provide a probative opinion that any of the Veteran's conditions began in service or were related to service.  Id.  In the absence of any probative evidence that the Veteran's post-service diagnoses related to his eyes and psychological functioning were related to service, to include treatment rendered during service for his eyes and an acute anxiety reaction, entitlement to accrued benefits based on the Veteran's claims for service connection for an eye disorder and a psychiatric disorder is not warranted.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to accrued benefits based on the Veteran's claim for service connection for a respiratory disorder (including bronchitis and emphysema) is denied.

Entitlement to accrued benefits based on the Veteran's claim for service connection for a seizure disorder (including black outs) is denied.

Entitlement to accrued benefits based on the Veteran's claim for service connection for a cardiac disorder is denied.

Entitlement to accrued benefits based on the Veteran's claim for service connection for a skin disorder (including cysts) is denied.

Entitlement to accrued benefits based on the Veteran's claim for service connection for an eye disorder is denied.

Entitlement to accrued benefits based on the Veteran's claim for service connection for a psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


